DETAILED ACTION
Claims 25-44 are pending and have been examined.
Claims 1-24 were canceled by preliminary amendment.
New claims are not presented.
This application is a Continuation of 14/726,109, now US 11,356,520.
This application has been granted Track One status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 
Response to Arguments
Applicant’s amendments with arguments, see pages 8-11, filed 8/17/2022, with respect to the rejection of Claims 25-44 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Scalise et al. and Carlsson et al.,  necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,916,839 B1 (Scalise et al.), in view of US 2015/0256954 A1 (Carlsson et al.).

As to Claims 25, 32 and 39, Scalise et al. disclose a system; at least one tangible, non-transitory computer-readable medium; and a method, respectively, comprising: 
at least one network microphone device (Scalise et al. disclose the microphone 608 – Figure 6); 
at least one processor (Scalise et al. disclose the processor(s) 602 – Figure 6); 
at least one tangible, non-transitory computer-readable medium (Scalise et al. disclose the memory and modules 614 – Figure 6); and 
program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the at least one processor such that the system is configured to (Scalise et al. disclose the processor(s) 602 – Figure 6); 
at least one tangible, non-transitory computer-readable medium (Scalise et al. disclose the memory and modules 614 – Figure 6): 
receive, via the at least one network microphone device, a voice command for two or more playback devices to be grouped for synchronous playback of audio content (Scalise et al. disclose the voice command 110 being received at the audio enabled device 102(1) – Figure 3; and that the voice command is used to direct grouped audio devices to play back the same audio content synchronously – 1:33-39); and
at least one tangible, non-transitory computer-readable medium (Scalise et al. disclose the memory and modules 614 – Figure 6); and
based on the command, cause the two or more playback devices, including the given playback device, to be grouped for (ii) synchronous execution of playback control commands (Scalise et al. recite: “audio enabled devices grouped into a device set for shared audio functionality, in which a voice command received at a first device is employed to retrieve audio content and provide the audio content to be presented through a second device in substantially synchronized playback with the audio content presented through the first device“ – 1:33-39). 
	Scalise et al. disclose the voice command as cited above, but do not expressly disclose wherein the command does not identify the two or more playback devices; and based on context information, wherein the context information comprises information received from a sensor other than the at least one network microphone device: identify a given playback device of the two or more playback devices that is to be grouped for synchronous playback of audio content; and dynamically select the given playback device to be grouped for synchronous playback of audio content; and based on the command, cause the two or more playback devices, including the given playback device, to be grouped for (i) synchronous playback of audio content. However, Carlsson et al. disclose
wherein the command does not identify the two or more playback devices (Carlsson et al. disclose the use of the “follow me” logic, wherein a user installs the Follow Me application on their device, then invokes a command to enable the feature – Fig. 5 and ¶¶ [0055-0056]); and
based on context information, wherein the context information comprises information received from a sensor other than the at least one network microphone device (Carlsson et al. disclose the user locators on the speakers detecting that a user is within a threshold distance to the speaker – Fig. 6, element 146; and the speaker being activated render content based on the user’s proximity to the speaker – Fig. 6, element 148; and deactivating the speaker when the user is no longer within the threshold distance – Fig. 6, elements 150 and 152): 
identify a given playback device of the two or more playback devices that is to be grouped for synchronous playback of audio content (Carlsson et al. disclose the user locators on the speakers detecting that a user is within a threshold distance to the speaker – Fig. 6, element 146; and the speaker being activated render content based on the user’s proximity to the speaker – Fig. 6, element 148; and deactivating the speaker when the user is no longer within the threshold distance – Fig. 6, elements 150 and 152. ¶ [0056] discloses that only speakers in the room where the user is located {plural group} are activated to render audio content); and 
dynamically select the given playback device to be grouped for synchronous playback of audio content (Carlsson et al. disclose the user locators on the speakers detecting that a user is within a threshold distance to the speaker – Fig. 6, element 146; and the speaker being activated render content based on the user’s proximity to the speaker – Fig. 6, element 148; and deactivating the speaker when the user is no longer within the threshold distance – Fig. 6, elements 150 and 152. ¶¶ [0056-0057] disclose that only speakers in the room {dynamic selection} where the user is located {plural group} are activated to render audio content); and 
based on the command, cause the two or more playback devices, including the given playback device, to be grouped for (i) synchronous playback of audio content (Carlsson et al. disclose the user locators on the speakers detecting that a user is within a threshold distance to the speaker – Fig. 6, element 146; and the speaker being activated render content based on the user’s proximity to the speaker – Fig. 6, element 148; and deactivating the speaker when the user is no longer within the threshold distance – Fig. 6, elements 150 and 152. ¶¶ [0056-0057] disclose that only speakers in the room {dynamic selection} where the user is located {plural group} are activated to render audio content).
It would have been obvious to one of ordinary skill in the art to combine wherein the command does not identify the two or more playback devices; and based on context information, wherein the context information comprises information received from a sensor other than the at least one network microphone device: identify a given playback device of the two or more playback devices that is to be grouped for synchronous playback of audio content; and dynamically select the given playback device to be grouped for synchronous playback of audio content; and based on the command, cause the two or more playback devices, including the given playback device, to be grouped for (i) synchronous playback of audio content, taught by Carlsson et al., with receive, via the at least one network microphone device, a voice command for two or more playback devices to be grouped for synchronous playback of audio content, taught by Scalise et al., in order to allow a user the freedom to render media while travelling throughout a dwelling, and conserve energy by deactivating speakers not needed to be in use; and to avoid having to reconfigure the speaker group every time the user decides to move to another part of the dwelling; and to simply invoke the follow me app features with the user’s voice instead of touch or keystrokes.

As to Claim 26, the combination of Scalise et al. and Carlsson et al. discloses the system of claim 25, wherein the command comprises a command to play back audio content, the system further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the system is configured to: 
based on the command, cause the two or more playback devices to play back audio content in synchrony (Scalise et al. disclose the voice command 110 being received at the audio enabled device 102(1) – Figure 3; and that the voice command is used to direct grouped audio devices to play back the same audio content synchronously – 1:33-39).

As to Claim 27, the combination of Scalise et al. and Carlsson et al. discloses the system of claim 25, 
wherein the at least one network microphone device comprises one of (i) a controller device, (ii) the given playback device, or (iii) another playback device (Scalise et al. disclose the microphone 608 as part of the Audio Enabled Device 102 {given playback device} – Figure 6).

As to Claim 28, the combination of Scalise et al. and Carlsson et al. discloses the system of claim 25, 
wherein the context information includes information regarding user location relative to at least one of the two or more playback devices (Scalise et al. – Figure 12).

As to Claim 29, the combination of Scalise et al. and Carlsson et al. discloses the system of claim 25, 
wherein the context information comprises an indication that the given playback device is currently playing back given audio content (Scalise et al. disclose the load balancing environments. Load balancing environments necessarily require detecting that a load adjustment is needed, which indicates that at least one device is playing or has most recently played content, and that the device is insufficient to process the playback requirements by itself – 6:55-7:12).

As to Claim 30, the combination of Scalise et al. and Carlsson et al. discloses the system of claim 29, wherein the program instructions that are executable by the at least one processor such that the system is configured to cause the two or more playback devices to play back audio content in synchrony comprise program instructions that are executable by the at least one processor such that the system is configured to: 
cause the two or more playback devices to play back the given audio content in synchrony (Scalise et al. disclose the voice command 110 being received at the audio enabled device 102(1) – Figure 3; and that the voice command is used to direct grouped audio devices to play back the same audio content synchronously – 1:33-39).

As to Claim 31, the combination of Scalise et al. and Carlsson et al. discloses the system of claim 25, 
wherein the context information comprises an indication that the given playback device most recently played back audio content (Scalise et al. disclose the load balancing environments. Load balancing environments necessarily require detecting that a load adjustment is needed, which indicates that at least one device is playing or has most recently played content, and that the device is insufficient to process the playback requirements by itself – 6:55-7:12).

As to Claim 33, the combination of Scalise et al. and Carlsson et al. discloses the at least one tangible, non-transitory computer-readable medium of claim 32, wherein the command comprises a command to play back audio content, and wherein the at least one tangible, non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the system to: 
based on the command, cause the two or more playback devices to play back audio content in synchrony (Scalise et al. disclose the voice command 110 being received at the audio enabled device 102(1) – Figure 3; and that the voice command is used to direct grouped audio devices to play back the same audio content synchronously – 1:33-39).

As to Claim 34, the combination of Scalise et al. and Carlsson et al. discloses the at least one tangible, non-transitory computer-readable medium of claim 32, 
wherein the at least one network microphone device comprises one of (i) a controller device, (ii) the given playback device, or (iii) another playback device (Scalise et al. disclose the microphone 608 as part of the Audio Enabled Device 102 {given playback device} – Figure 6).

As to Claim 35, the combination of Scalise et al. and Carlsson et al. discloses the at least one tangible, non-transitory computer-readable medium of claim 32, 
wherein the context information includes information regarding user location relative to at least one of the two or more playback devices (Scalise et al. – Figure 12).

As to Claim 36, the combination of Scalise et al. and Carlsson et al. discloses the at least one tangible, non-transitory computer-readable medium of claim 32, 
wherein the context information comprises an indication that the given playback device is currently playing back given audio content (Scalise et al. disclose the load balancing environments. Load balancing environments necessarily require detecting that a load adjustment is needed, which indicates that at least one device is playing or has most recently played content, and that the device is insufficient to process the playback requirements by itself – 6:55-7:12).

As to Claim 37, the combination of Scalise et al. and Carlsson et al. discloses the at least one tangible, non-transitory computer-readable medium of claim 36, wherein the program instructions that, when executed by at least one processor, cause the system to play back audio content in synchrony comprise program instructions that, when executed by at least one processor, cause the system to: 
cause the two or more playback devices to play back the given audio content in synchrony (Scalise et al. disclose the voice command 110 being received at the audio enabled device 102(1) – Figure 3; and that the voice command is used to direct grouped audio devices to play back the same audio content synchronously – 1:33-39).

As to Claim 38, the combination of Scalise et al. and Carlsson et al. discloses the at least one tangible, non-transitory computer-readable medium of claim 32, 
wherein the context information comprises an indication that the given playback device most recently played back audio content (Scalise et al. disclose the load balancing environments. Load balancing environments necessarily require detecting that a load adjustment is needed, which indicates that at least one device is playing or has most recently played content, and that the device is insufficient to process the playback requirements by itself – 6:55-7:12).

As to Claim 40, the combination of Scalise et al. and Carlsson et al. discloses the method of claim 39, wherein the command comprises a command to play back audio content, the method further comprising: 
based on the command, causing the two or more playback devices to play back audio content in synchrony (Scalise et al. disclose the voice command 110 being received at the audio enabled device 102(1) – Figure 3; and that the voice command is used to direct grouped audio devices to play back the same audio content synchronously – 1:33-39).

As to Claim 41, the combination of Scalise et al. and Carlsson et al. discloses the method of claim 39, 
wherein the at least one network microphone device comprises one of (i) a controller device, (ii) the given playback device, or (iii) another playback device (Scalise et al. disclose the microphone 608 as part of the Audio Enabled Device 102 {given playback device} – Figure 6).

As to Claim 42, the combination of Scalise et al. and Carlsson et al. discloses the method of claim 39, 
wherein the context information includes information regarding user location relative to at least one of the two or more playback devices (Scalise et al. – Figure 12).

As to Claim 43, the combination of Scalise et al. and Carlsson et al. discloses the method of claim 39, 
wherein the context information comprises an indication that the given playback device is currently playing back given audio content (Scalise et al. disclose the load balancing environments. Load balancing environments necessarily require detecting that a load adjustment is needed, which indicates that at least one device is playing or has most recently played content, and that the device is insufficient to process the playback requirements by itself – 6:55-7:12).

As to Claim 44, the combination of Scalise et al. and Carlsson et al. discloses the method of claim 39, 
wherein the context information comprises an indication that the given playback device most recently played back audio content (Scalise et al. disclose the load balancing environments. Load balancing environments necessarily require detecting that a load adjustment is needed, which indicates that at least one device is playing or has most recently played content, and that the device is insufficient to process the playback requirements by itself – 6:55-7:12).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2444